Case 1:16-cr-00273-DLC Document 503 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 16¢r273-14 (DLC)

 

-V- : ORDER
BRYAN DAFFIN,

Defendant.

DENISE COTE, District Judge:

A conference on specifications of violation of supervised
release is scheduled to occur on April 16, 2021 at 2:00 PM, Due
to the COVID-19 pandemic, the defendant may have the option of
appearing in court or through a videoconference. Accordingly,
it is hereby

ORDERED that defense counsel shall respond to the following
question by 5:00 PM on April 8, 2021:

Does the defendant consent to have the proceeding
occur as a videoconference?

If the defendant consents to have the proceeding occur as a
videoconference, please complete and file on ECF the written
consent form attached to this Order if it is feasible to do so.

Dated: New York, New York
March 25, 2021

Lhnore (

DENISE COTE
United States District Judge

 
